DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant is required to elect among disclosed species of cooling conduit configuration.  Claims 1, 4-5, 7, and 15 appear to be generic to the following disclosed patentably distinct species:
Species A – Figure(s) 2-3, defined by a first cooling conduit (230) extending partially into the inner platform of the vane but not radially through the inner platform, comprising a split outlet portion (246) partially within the inner platform and an outlet (252) at the trailing edge of the vane (see also [0033-0034] of the specification).
Species B – Figure(s) 10, defined by a first cooling conduit (730) which extends through the inner platform of the vane with an outlet on the trailing edge side of the vane below the trailing edge of the vane (see also [0062-0069] of the specification).
Species C – Figure(s) 11 and 11A, defined by a first cooling conduit (830) which extends into the inner platform of the vane but not radially through the inner platform, comprising outlets which extend through the outer surface of the inner platform adjacent to the vane (see also [0070-0075] of the specification).
Species D – Figure(s) 11B, defined by a first cooling conduit (830) which extends into the inner platform of the vane but not radially through the inner platform, comprising outlets into the second cooling conduit (see also [0076] of the specification).
Species E – Figure(s) 12, defined by a first cooling conduit (930) which extends through the inner platform of the vane with an outlet on the leading edge side of the vane below the leading edge of the vane (see also [0079-0085] of the specification).

The species of cooling conduit configuration are independent or distinct because of the following distinguishing features: Species A is defined by a split outlet portion and an outlet through the trailing edge of the vane, neither of which are disclosed by other species; Species B is defined by an outlet on the trailing edge side of the vane below the trailing edge of the vane, which is not disclosed by other species; Species C is defined by outlets which extend through the outer surface of the inner platform adjacent to the vane, which is not disclosed by other species; Species D is defined by outlets into the second cooling conduit, which is not disclosed by other species; and Species E is defined by an outlet on the leading edge side of the vane below the leading edge of the vane, which is not disclosed by other species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is further required to elect, in addition to the above election, among disclosed sub-species of pin configuration, each of which is combinable with the species of cooling conduit configuration listed above.  Claims 1-3, 6-9, and 13-14 appear to be generic to the following disclosed patentably distinct sub-species:
Sub-species 1 – Figure(s) 4-6, defined by pin fins (250) which extend from the first surface (240) of the first cooling conduit to the second surface (242) of the first cooling conduit along a single axis and which include a first fillet at the first surface which is different from a second fillet at the second surface (see also [0036-0044] of the specification).
Sub-species 2 – Figure(s) 7, defined by pin fins (350) which extend from the first surface of the first cooling conduit along a first axis to the second surface of the first cooling conduit, where the pin fins extend from the second surface along a different axis that the first axis, 
Sub-species 3 – Figure(s) 8, defined by conical pin fins (450) which extend from the first surface of the first cooling conduit, but do not extend to the second surface of the first cooling conduit (see also [0046] of the specification).
Sub-species 4 – Figure(s) 9, defined by pin fins (268) which extend from the first surface of the first cooling conduit to the second surface of the first cooling conduit along a single axis, and by a central rib which extend from the first surface of the first cooling conduit to the second surface of the first cooling conduit (see also [0048-0049] of the specification).
It should also be noted that Fig. 1, which depicts the relative location of the sub-species of pin configuration within the gas turbine as a whole, is applicable to all of the above cited sub-species.
The sub-species of pin fin configuration are independent or distinct because of the following distinguishing features: Sub-species 1 is defined by pins fins which extend along a single axis between the first surface and the second surface, with no rib dividing the plurality of pin fins, and by the first and second fillets of the pin fins being different, neither of which is disclosed by other sub-species; Sub-species 2 is defined by pin fins having a curved extension between the first surface and the second surface, which is not disclosed by other sub-species; Sub-species 3 is defined by pin fins which extend from the first surface but do not extend into contact with the second surface, which is not disclosed by other sub-species; and Sub-species D is defined by a central rib, which is not disclosed by other sub-species.  In addition, these sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: a number of different embodiments are presented which are not usable together and are not obvious embodiments, requiring different search strategies and query terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 9am-noon and 1pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571)272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC A LANGE/Examiner, Art Unit 3745  

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745